Citation Nr: 1526861	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-29 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for a psychosis for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702

3.  Entitlement to a rating in excess of 30 percent for pansinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to January 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for migraine headaches and gastroesophageal reflux disease have been raised by the record in an April 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal submitted in October 2013, the Veteran requested a videoconference hearing before a Veterans Law Judge.  In August 2014, the Veteran withdrew this request.  In April 2015, the Veteran revoked the power of attorney from the organization which had previously represented him, and appointed the American Legion to be his representative.  The Board presumes good cause has been shown for the change in representation at this stage of the appeal.  38 C.F.R. § 20.1304.  Also in April 2015, the Veteran again requested to testify at a videoconference hearing before a Veterans Law Judge.  Given his recent change in representation, good cause has been shown for the hearing request.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a videoconference hearing before a Veterans Law Judge at the RO.  The appellant and his representative should be notified of the time and place to report.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







